PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/812,682
Filing Date: 14 Nov 2017
Appellant(s): Voss et al.



__________________
Dominic M. Kotab
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 03/05/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 10/08/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 1-3, 4, 6, 11, 15-18, 21 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wacharasindhu (Mechanisms Leading to Losses in Conventional Betavoltaics and Evolution: Utilizing Composite Semiconductor With Infused Radioisotope for Efficiency Improvement) in view of Hosokawa (Electronic Properties of Liquid Selenium Containing Alkali and Halogen Impurities) in view of Perron (Impurity dependence of the viscosity of liquid selenium).
Regarding claims 1-3, 15-18, 21 and 22, Wacharasindhu discloses a device comprising (See Fig. 7 Section III or see Fig. 9):
a first electrode (Aluminum)
a second electrode (Nickel)
a well (SU8) extending between the first electrode and second electrode  
	one or more chalcogens in the well (liquid semiconductor which includes Selenium).
	However, Wacharasindhu does not disclose that the liquid semiconductor contains a halogen impurity.

	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the liquid semiconductor of Wacharasindhu by using the liquid Selenium semiconductor mixed with another element to have the additional impurities including halogen elements as disclosed by Hosokawa because it adjusts the electrical and optical absorption properties of the liquid semiconductor and thus will allow for optimization of nuclear power absorption.
The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).	
However, modified Wacharasindhu does not disclose the amount of iodine present in selenium. 
Hosokawa does disclose that the amount of iodine effects the structural properties (see pg. 4725 left hand column last paragraph).
Wacharasindhu discloses that a homogeneous mixture is desire of dopants and selenium (see pg. 60 right hand column first paragraph).
Perron discloses that the amount of iodine in selenium effects the viscosity (see Abstract and Fig. 2).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the amount of iodine in the liquid selenium of Wacharasindhu so as to optimize the viscosity and the electronic properties of the semiconductor including the 
With regards to “wherein the halogen is present in an effective amount to suppress melting point of the one or more chalcogens by at least 5 degrees Celsius” Examiner notes that this functional feature corresponds to the halogen being present in an amount between 1.0 to 2.0 at. % as noted by Applicant (See Fig. 6B of instant specification).
As such, without showing unexpected results, the claimed halogen amount cannot be considered critical.  Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, claimed halogen amount in the chalcogen of  Wacharasindhu to obtain desired degree of viscosity and conductivity (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).   
Regarding claim 4, modified Wacharasindhu discloses all of the claim limitations as set forth above.
However, modified Wacharasindhu does not disclose that the halogen is present in an effective amount to suppress the melting point of the one or more chalcogens by at least 10 degrees Celsius.
Hosokawa discloses that the electronic state is changed by the halogen (see pg. 4274 last paragraph- pg. 4725).

As such, without showing unexpected results, the claimed halogen amount cannot be considered critical.  Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, claimed halogen amount in the chalcogen of Wacharasindhu to obtain desired degree of viscosity and conductivity (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).   
	Regarding claim 6, modified Wacharasindhu discloses all of the claim limitations as set forth above.
	In addition, Wacharasindhu discloses that the device functions as a Schottky diode (see pg. 60, left hand column first paragraph).
	Regarding claim 11, modified Wacharasindhu discloses all of the claim limitations as set forth above.
	In addition, Wacharasindhu discloses that the device comprises an impermeable encapsulant encapsulating at least a portion of the chalcogens mixed with the least one halogen in the well (See Fig. 9, epoxy-impermeable to moisture).
Claims 1-6, 8, 9, 13-18, and 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chandrashekhar (2007/0080605 A1) in view of Wacharasindhu (Mechanisms Leading to Losses in Conventional Betavoltaics and Evolution: Utilizing Composite Semiconductor With Infused Radioisotope for Efficiency Improvement) in view of Hosokawa (Electronic Properties of Liquid Selenium Containing Alkali and Halogen Impurities) in view of Perron (Impurity dependence of the viscosity of liquid selenium).
Regarding claims 1-3, 5, 6, 8, 11, 13, 15-18, and 20-22, Chandrashekhar discloses a device (battery [0018]) comprising:
a first electrode (135) which comprises a metal (Al [0020]);
a second electrode (140 and 115, see Fig. 1D) which comprises a semiconductor (115 formed of Si or SiC [0016]) spaced apart from the first electrode;
a well (130 forms well structure) between the first electrode and second electrode;
a liquid radioactive material within the well (see Fig. 5B 520 [0021] [0022]);
However, Chandrashekhar does not disclose that the radioactive material within the well forming the battery comprises a chalcogen mixed with a halogen wherein the halogen is present in the amount to suppress the melting point of the one or more chalcogens by at least 5 degrees. 
Wacharasindhu discloses that one or more chalcogens in the well (liquid semiconductor which includes Selenium) can be used as a radioactive fuel for a battery.
	It would have been obvious to one of ordinary skill in the art at the time of filing to replace the radioactive fuel of Chandrashekhar with the radioactive fuel of Wacharasindhu because one of ordinary skill in the art would have been able to carry out such a substitution, and the results would be reasonably predictable.

	Hosokawa discloses that liquid semiconductor can be mixed with halogen impurities including Cl, Br and I and that this results in increasing of the conductivity (see Fig. 3).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the liquid semiconductor of modified Chandrashekhar by using the liquid Selenium semiconductor mixed with another element to have the additional impurities including halogen elements as disclosed by Hosokawa because it adjusts the electrical and optical absorption properties of the liquid semiconductor and thus will allow for optimization of nuclear power absorption.
The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).	
However, modified Chandrashekhar does not disclose the amount of iodine present in selenium. 
Hosokawa does disclose that the amount of iodine effects the structural properties (see pg. 4725 left hand column last paragraph).
Wacharasindhu discloses that a homogeneous mixture is desire of dopants and selenium (see pg. 60 right hand column first paragraph).
Perron discloses that the amount of iodine in selenium effects the viscosity (see Abstract and Fig. 2).

With regards to “wherein the halogen is present in an effective amount to suppress melting point of the one or more chalcogens by at least 5 degrees Celsius” Examiner notes that this functional feature corresponds to the halogen being present in an amount between 1.0 to 2.0 at. % as noted by Applicant (See Fig. 6B of instant specification).
Perron discloses that as the halogen amount varies the viscosity varies and discloses 10,000 ppm I and 20,000 ppm I corresponding to 1% and 2% respectively, therefore modified Chandrashekhar discloses the same functional property.
As such, without showing unexpected results, the claimed halogen amount cannot be considered critical.  Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, claimed halogen amount in the chalcogen of modified Chandrashekhar to obtain desired degree of viscosity and conductivity (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).   
Regarding claim 4, modified Chandrashekhar discloses all of the claim limitations as set forth above.
However, modified Chandrashekhar does not disclose that the halogen is present in an effective amount to suppress the melting point of the one or more chalcogens by at least 10 degrees Celsius.
Hosokawa discloses that the electronic state is changed by the halogen (see pg. 4274 last paragraph- pg. 4725).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the amount of halogen in the liquid semiconductor of modified Chandrashekhar to be within the range claimed because as disclosed by Hosokawa it will allow for optimization of the electronic properties of the semiconductor.
As such, without showing unexpected results, the claimed halogen amount cannot be considered critical.  Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, claimed halogen amount in the chalcogen of Chandrashekhar to obtain desired degree of viscosity and conductivity (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).   
Regarding claim 9, modified Chandrashekhar discloses all of the claim limitations as set forth above.
In addition, Chandrashekhar discloses that a first junction (formed between 125 and 130) and a second heterojunction (formed between 130 and liquid Se).
Regarding claim 11, modified Chandrashekhar discloses all of the claim limitations as set forth above.
In addition, Chandrashekhar discloses an impermeable encapsulant (container 510) encapsulating a portion of the chalcogen mixed with the halogen in the well ([0022]).
Regarding claim 14, modified Chandrashekhar discloses all of the claim limitations as set forth above.
However, Chandrashekhar does not disclose wherein a height of the three dimensional structure of the electrode (125 portion) is between about 1 µm and about 500 µm, wherein a width is between about 1 µm and about 50 µm, and a spacing is between about 1 µm and about 50 µm.
Chandrashekhar discloses that the spacing, width, and depth of the 3D structures may be determined by a self-absorption depth in the radiation source and the penetration depth in the semiconductor respectively [0012].
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the depth, spacing and width of the electrode structures of Chandrashekhar to be within the ranges claimed because as disclosed by Chandrashekhar it will improve the efficiency of the device.
Claims 12 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chandrashekhar (2007/0080605 A1) in view of Wacharasindhu (Mechanisms Leading to Losses in Conventional Betavoltaics and Evolution: Utilizing Composite Semiconductor With Infused Radioisotope for Efficiency Improvement) in view of Hosokawa (Electronic Properties of Liquid Selenium Containing Alkali and Halogen Impurities) in view of Perron (Impurity dependence of the viscosity of liquid selenium) as applied to claims 1-6, 8, 9, 11, 13-18, and 20-22 above and in further view of Burgett (US2016/0211042 A1).
Regarding claims 12 and 19, modified Chandrashekhar discloses all of the claim limitations as set forth above.
However, Chandrashekhar does not disclose that the radioactive material is configured to function as a structural material or is separated from the well, but does disclose that the three dimensional electrode is a doped semiconductor.
Burgett discloses that a three dimensional structure which forms electrode structures in a nuclear battery can be formed from a semiconductor similar to that disclosed of Chandrashekhar and further discloses that it can be doped with a radioactive material ([0028]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the electrode semiconductor substrate of modified Chandrashekhar to include radioactive dopants as disclosed by Burgett because one of ordinary skill in the art would have been able to carry out such a substitution, and the results would be reasonably predictable.
(2) Response to Argument
Response to Issue #1, Section I, Group #1: Claim 1, see pgs. 6-8
Appellant argues that the rejection of claims 1-4, 6, 11 and 21, with respect to Wacharasindu in view of Hosokawa in view of Perron, fails in the following manner:
Wacharasindhu fails to teach or suggest addition of a halogen
does not teach that the halogen is present in an effective amount to suppress the melting point of one or more chalcogen by at least 5 degrees Celsius
to allege a correlation between a change of the melting point "by at least 5 degrees Celsius" and Hosokawa's electronic properties or Perron's viscosity
Examiner notes that Wacharasindhu discloses the following:
A p-type semiconductor is preferred due to the longer minority carrier diffusion length. Sulfur 35S was chosen as the radioisotope source because it is a pure beta emitter with an average beta energy of 49 keV and a half-life of 87.3 days. In addition to its radioactive properties, 35S is chemically compatible with selenium, and when mixed, the melting point of the composite is greatly reduced below that of pure selenium. In the molten state, the 35S and selenium diffuse to create a more homogeneous distribution of the radioisotope (see pg. 60, left hand column of Wacharasindhu).
One of ordinary skill in the art at the time of the invention would understand that both the electronic (A p-type semiconductor is preferred due to the longer minority carrier diffusion length) and physical properties (melting point and homogeneous distribution) of the combination of elements which form the semiconductor mixture are important and furthermore dopants can tailor these properties. 
Hosokawa discloses in the Introduction section, pg. 4717, left hand column “It has been found that K or Cl impurity increases the conductivity σ of amorphous Se (a-Se) by up to 8 orders of magnitude with additions on the order of ppm” and further discloses “ Shirai el al. observed a remarkable decrease of viscosity and a large volume expansion when Cl is added to liquid Se.” Hosokawa further discloses that the liquid semiconductor, chalcogen (Se), can be mixed with halogen impurities including Cl, Br 
Therefore Hosoka discloses a known material dopant, halogen, used to dope liquid Se to achieve changes in p-type conductivity and fluid properties, both of these properties which Wacharasindhu discloses are liquid Se properties which should be optimized when the liquid Se semiconductor is utilized in the betavoltaic device.
Perron discloses that the amount of iodine in selenium effects the viscosity (see Abstract and Fig. 2). Viscosity will necessarily effect the homogeneity of a solution. Examiner notes that Wacharasindhu discloses that a homogeneous mixture of Se-S is desirable. Foreign substances in a crystalline solid disrupt the repeating pattern of forces that holds the solid together. Therefore, a smaller amount of energy is required to melt the part of the solid surrounding the impurity. The addition of the halogen impurity will necessarily lower the melting point which Wacharasindhu also discloses is desirable.
Therefore Examiner finds that there is a teaching in Wacharasindhu to optimize the electrical and structural properties (homogeneity and melting point) of the liquid semiconductor in the device because these properties effect device performance. Furthermore, Hosokawa and Perron disclose that halogen dopants, particularly when included in liquid Se at small amounts, have large effects on both of these properties.

As such, without showing unexpected results, the claimed halogen amount cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, claimed halogen amount in the chalcogen of Wacharasindhu to obtain desired degree of viscosity and conductivity {In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. {In re Alter, 105 USPQ 223).
In response to Appellant's argument that the melting point suppression is not explicitly taught, the fact that Appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Response to Issue #1, Section I, Group #1: Claim 1, pgs. 8-14
Applicant argues the rejection of claim 1 fails in the following manner:
Wacharasindhu is silent concerning any suggestion of the proffered modification (Point 1)
No skilled artisan would be reasonably motivated to modify Wacharasindhu as proffered because adding an impurity to Wacharasindhu's liquid semiconductor would provide no benefit to Wacharasindhu's device. (Point 2)
Adding a halogen impurity to Wacharasindhu's liquid semiconductor is not an addition of "a known material" to Wacharasindhu's device. (Point 3)
None of the art provides an indication that adding an impurity to Wacharasindhu is necessary or desirable. (Point 4)
The rejection fails to demonstrate that the alleged addition of a halogen impurity to Wacharasindhu's liquid semiconductor would have a predictable result. (Point 5)
Hosokawa discloses a halogen does not affect the optical absorption properties of Se. (Point 6)
Perron’s disclosure that a halogen changes the viscosity of Se is not relevant to the present case (Point 7)
The rejection of claim 1 fails to meet the third element of prima facie obviousness because no skilled artisan would reasonably expect that the proposed combination or modification of the art of record would produce a successful result. (Point 8)
With respect to Points 1- 7, which are interrelated Examiner respectfully disagrees with Appellant. 
Examiner notes that Wacharasindhu discloses the following:
A p-type semiconductor is preferred due to the longer minority carrier diffusion length. Sulfur 35S was chosen as the radioisotope source because it is a pure 35S is chemically compatible with selenium, and when mixed, the melting point of the composite is greatly reduced below that of pure selenium. In the molten state, the 35S and selenium diffuse to create a more homogeneous distribution of the radioisotope (see pg. 60, left hand column of Wacharasindhu).
One of ordinary skill in the art at the time of the invention would understand that both the electronic (A p-type semiconductor is preferred due to the longer minority carrier diffusion length) and physical properties (melting point and homogeneous distribution) of the combination of elements which form the semiconductor mixture are important and furthermore dopants can tailor these properties. 
Hosokawa discloses in the Introduction section, pg. 4717, left hand column “It has been found that K or Cl impurity increases the conductivity σ of amorphous Se (a-Se) by up to 8 orders of magnitude with additions on the order of ppm” and further discloses “ Shirai el al. observed a remarkable decrease of viscosity and a large volume expansion when Cl is added to liquid Se.” Hosokawa further discloses that the liquid semiconductor, chalcogen (Se), can be mixed with halogen impurities including Cl, Br and I and that this results in increasing of the conductivity (see Fig. 3) and that that the amount of iodine effects the structural properties (see pg. 4725 left hand column last paragraph). Hosokawa discloses that “the addition of halogen impurity serves to increase the rate of thermal generation of holes” which indicates that a halogen acts as a p-type dopant by increasing the number of holes. Note that above, Wacharasindhu discloses that a p-type semiconductor is preferred. 

Therefore Hosoka discloses a known material dopant, halogen, used to dope liquid Se to achieve changes in p-type conductivity and fluid properties, both of these properties which Wacharasindhu discloses are liquid Se properties which should be optimized when the liquid Se semiconductor is utilized in the betavoltaic device.
Perron discloses that the amount of iodine in selenium effects the viscosity (see Abstract and Fig. 2). Viscosity will necessarily effect the homogeneity of a solution. Examiner notes that Wacharasindhu discloses that a homogeneous mixture of Se-S is desirable. Foreign substances in a crystalline solid disrupt the repeating pattern of forces that holds the solid together. Therefore, a smaller amount of energy is required to melt the part of the solid surrounding the impurity. The addition of the halogen impurity will necessarily lower the melting point which Wacharasindhu also discloses is desirable.
Therefore Examiner finds that there is a teaching in Wacharasindhu to optimize the electrical and structural properties (homogeneity and melting point) of the liquid semiconductor in the device because these properties effect device performance. Furthermore, Hosokawa and Perron disclose that halogen dopants, particularly when included in liquid Se at small amounts, have large effects on both of these properties. Therefore one of ordinary skill in the art would have added a halogen dopant in the amount claimed to the liquid semiconductor of Wacharasindhu because as disclosed by Hosokawa and Perron doing so will allow for optimization of both electronic and structural properties.
In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. {In re Alter, 105 USPQ 223).
In response to Appellant's argument that the melting point suppression is not explicitly taught, the fact that Appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
With regards to point 8, Examiner notes that Applicant indicates that the present record does not support the conclusion that at least one halogen being in "an effective amount to suppress the melting point of the one or more chalcogens by at least 5 degrees Celsius".
With regards to “wherein the halogen is present in an effective amount to suppress melting point of the one or more chalcogens by at least 5 degrees Celsius” Examiner notes that this functional feature corresponds to the halogen being present in an amount between 1.0 to 2.0 at. % as noted by Applicant (See Fig. 6B of instant specification).
 (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).   
Perron discloses that as the halogen amount varies the viscosity varies and discloses 10,000 ppm and 20,000 ppm corresponding to 1% and 2% respectively.
Examiner notes that in the rejection of claim 1 the adding of halogen dopant in the claimed amount would have resulted in optimal the electronic and viscosity of the liquid semiconductor in the device of Wacharasindhu. The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
As such, without showing unexpected results, the claimed halogen amount cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, claimed halogen amount in the chalcogen of Wacharasindhu to obtain desired degree of viscosity and conductivity {In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the 
Therefore Examiner finds that there is a teaching in Wacharasindhu to optimize the electrical and structural properties of the liquid semiconductor in the device because these properties effect device performance. Furtheremore, Hosokawa and Perron disclose that halogen dopants and the relative amounts of halogen dopants in the liquid chalcogen semiconductor effect both of these properties. Therefore one of ordinary skill in the art would have added a halogen dopant in the amount claimed to the liquid semiconductor of Wacharasindhu because as disclosed by Hosokawa and Perron doing so will allow for optimization of both electronic and structural properties.
Response to Issue #1, Section I, Group #2: Claim 4  (pgs. 15-17)
Applicant argues the rejection of claim 4 fails in the following manner:
None of the references disclose halogen "is present in an effective amount to suppress the melting point of one or more chalcogen by at least 10 degrees Celsius.
The rejection of claim 4 fails to meet the third element of prima facie obviousness because no skilled artisan would reasonably expect that the proposed combination or modification of the art of record would produce a successful result.
Examiner respectfully disagrees. Hosokawa discloses in the Introduction section, pg. 4717, left hand column “It has been found that K or Cl impurity increases the conductivity σ of amorphous Se (a-Se) by up to 8 orders of magnitude with additions on the order of ppm”. Perron discloses a general trend wherein the amount of halogen in the liquid Se is increased at 1 pm intervals the viscosity proportionally changes (See Fig. 2).
Therefore one of ordinary skill in the art would have added a halogen dopant in the amount claimed to the liquid semiconductor of Wacharasindhu because as disclosed by Hosokawa and Perron doing so will allow for optimization of both electronic and structural properties.
As such, without showing unexpected results, the claimed halogen amount cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, claimed halogen amount in the chalcogen of Wacharasindhu to obtain desired degree of viscosity and conductivity {In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. {In re Alter, 105 USPQ 223).
In response to Appellant's argument that the melting point suppression is not explicitly taught, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Response to Issue #1, Section I Group #3: Claim 2-3, 6, 11 and 21 (pgs. 17)

Examiner respectfully disagrees and finds the rejection of claim 1 proper.
Response to Issue #2, Section II, Group #1: Claims 15-18 and 22, pgs. 18-25
Applicant argues the rejection of claim 15 fails in the following manner:
the prior art of record fails to teach or suggest wherein the at least one halogen is present in an amount of greater than 1.0 at.% in the mixture to suppress the melting point of the semiconductor material (Point 1)
the record does not reflect an explicit analysis persuasively demonstrating why a skilled artisan would be reasonably motivated to attempt the proposed combination and/or modification of the art of record (Point 2) 
a skilled artisan reading Wacharasindhu would not be motivated to modify Wacharasindhu's liquid semiconductor because a) Wacharasindhu does not disclose adding an impurity to the liquid semiconductor, and b) Wacharasindhu's liquid semiconductor already demonstrates Wacharasindhu's desired properties (Point 3)
Wacharasindhu does not disclose a halogen (or any impurity) mixed in with its liquid semiconductor, a halogen cannot be equivalent to "a known material" for Wacharasindhu's device (Point 4)
there is no motivation in Wacharasindhu for the proffered modification. Wacharasindhu's addition of 35S in the Se already satisfies the aforementioned 
the rejection fails to demonstrate that the alleged addition of a halogen impurity to Wacharasindhu's liquid semiconductor would have a predictable result (Point 6)
Hosokawa discloses a halogen does not affect the optical absorption properties of Se (Point 7)
Perron’s disclosure that a halogen changes the viscosity of Se is not relevant to the present case  (Point 8)
the rejection of claim 15 fails to meet the third element of prima facie obviousness because no skilled artisan would reasonably expect that the proposed combination or modification of the art of record would produce a successful result (Point 9)
Regarding points 1-6 and 9, Examiner notes that Wacharasindhu discloses the following:
A p-type semiconductor is preferred due to the longer minority carrier diffusion length. Sulfur 35S was chosen as the radioisotope source because it is a pure beta emitter with an average beta energy of 49 keV and a half-life of 87.3 days. In addition to its radioactive properties, 35S is chemically compatible with selenium, and when mixed, the melting point of the composite is greatly reduced below that of pure selenium. In the molten state, the 35S and selenium diffuse to create a more homogeneous distribution of the radioisotope (see pg. 60, left hand column of Wacharasindhu).

Hosokawa discloses in the Introduction section, pg. 4717, left hand column “It has been found that K or Cl impurity increases the conductivity σ of amorphous Se (a-Se) by up to 8 orders of magnitude with additions on the order of ppm” and further discloses “ Shirai el al. observed a remarkable decrease of viscosity and a large volume expansion when Cl is added to liquid Se.” Hosokawa further discloses that the liquid semiconductor, chalcogen (Se), can be mixed with halogen impurities including Cl, Br and I and that this results in increasing of the conductivity (see Fig. 3) and that that the amount of iodine effects the structural properties (see pg. 4725 left hand column last paragraph). Hosokawa discloses that “the addition of halogen impurity serves to increase the rate of thermal generation of holes” which indicates that a halogen acts as a p-type dopant by increasing the number of holes. Note that above, Wacharasindhu discloses that a p-type semiconductor is preferred. 
Therefore Hosoka discloses a known material dopant, halogen, used to dope liquid Se to achieve changes in p-type conductivity and fluid properties, both of these properties which Wacharasindhu discloses are liquid Se properties which should be optimized when the liquid Se semiconductor is utilized in the betavoltaic device.
Perron discloses that the amount of iodine in selenium effects the viscosity (see Abstract and Fig. 2). Viscosity will necessarily effect the homogeneity of a solution. 
Therefore Examiner finds that there is a teaching in Wacharasindhu to optimize the electrical and structural properties (homogeneity and melting point) of the liquid semiconductor in the device because these properties effect device performance. Furthermore, Hosokawa and Perron disclose that halogen dopants, particularly when included in liquid Se at small amounts, have large effects on both of these properties. Therefore one of ordinary skill in the art would have added a halogen dopant in the amount claimed to the liquid semiconductor of Wacharasindhu because as disclosed by Hosokawa and Perron doing so will allow for optimization of both electronic and structural properties.
As such, without showing unexpected results, the claimed halogen amount cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, claimed halogen amount in the chalcogen of Wacharasindhu to obtain desired degree of viscosity and conductivity {In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. {In re Alter, 105 USPQ 223).

With regards to points 7 and 8, Examiner explains in detail below why Hosokawa and Perron, provide motivation and teachings to modify Wacharasindhu.
Hosokawa discloses that liquid semiconductor, chalcogen (Se), can be mixed with halogen impurities including Cl, Br and I and that this results in increasing of the conductivity (see Fig. 3) and that that the amount of iodine effects the structural properties (see pg. 4725 left hand column last paragraph). Hosokawa explicitly discloses alkali and halogen dopants give a large influence on the electronic state of Se being accompanied by the structural modifications. This a teaching in Hosokawa which shows that halogen dopants effects both structural and electronic properties of liquid semiconductor which include liquid chalcogens. 
With further regards to Appellant argues that optical properties of liquid chalcogen are effected when 0.5at% of Cl is added, Examiner finds that the arguments are moot since Examiner did not modify Wacharadsindhu to add a chlorine to improve optical absorption. As noted in the rejection Hosokawa provided motivation to adjust electrical properties.
Perron discloses that the amount of iodine in selenium effects the viscosity (see Abstract and Fig. 2). This a teaching in Perron which shows that halogen amounts 
Therefore Examiner finds that there is a teaching in Wacharasindhu to optimize the electrical and structural properties of the liquid semiconductor in the device because these properties effect device performance. Furthermore, Hosokawa and Perron disclose that halogen dopants and the relative amounts of halogen dopants in the liquid chalcogen semiconductor effect both of these properties. Therefore one of ordinary skill in the art would have added a halogen dopant in the amount claimed to the liquid semiconductor of Wacharasindhu because as disclosed by Hosokawa and Perron doing so will allow for optimization of both electronic and structural properties.
Response to Issue #2, Section II, Group #2: Claim 18 (pgs. 26-28)
Applicant argues the rejection of claim 18 fails in the following manner:
None of the references disclose halogen is in an effective amount to suppress the melting point of the semiconductor material relative to the at least one of the pure chalcogen.
The rejection of claim 18 fails to meet the third element of prima facie obviousness because no skilled artisan would reasonably expect that the 
Examiner respectfully disagrees. Hosokawa discloses in the Introduction section, pg. 4717, left hand column “It has been found that K or Cl impurity increases the conductivity σ of amorphous Se (a-Se) by up to 8 orders of magnitude with additions on the order of ppm”. Perron discloses a general trend wherein the amount of halogen in the liquid Se is increased at 1 pm intervals the viscosity proportionally changes (See Fig. 2)
Therefore one of ordinary skill in the art would have added a halogen dopant in the amount claimed to the liquid semiconductor of Wacharasindhu because as disclosed by Hosokawa and Perron doing so will allow for optimization of both electronic and structural properties.
As such, without showing unexpected results, the claimed halogen amount cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, claimed halogen amount in the chalcogen of Wacharasindhu to obtain desired degree of viscosity and conductivity {In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. {In re Alter, 105 USPQ 223).
In response to Appellant's argument that the melting point suppression is not explicitly taught, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Response to Issue #2, Section II, Group #3: Claim 22 (pgs. 28-31)
Applicant argues the rejection of claim 22 fails in the following manner:
None of the references disclose halogen in an effective amount to suppress the melting point of the at least one semiconductor material by at least 5 degrees Celsius.
The rejection of claim 22 fails to meet the third element of prima facie obviousness because no skilled artisan would reasonably expect that the proposed combination or modification of the art of record would produce a successful result.
Examiner respectfully disagrees. Hosokawa discloses in the Introduction section, pg. 4717, left hand column “It has been found that K or Cl impurity increases the conductivity σ of amorphous Se (a-Se) by up to 8 orders of magnitude with additions on the order of ppm”. Perron discloses a general trend wherein the amount of halogen in the liquid Se is increased at 1 pm intervals the viscosity proportionally changes (See Fig. 2).
Therefore one of ordinary skill in the art would have added a halogen dopant in the amount claimed to the liquid semiconductor of Wacharasindhu because as disclosed by Hosokawa and Perron doing so will allow for optimization of both electronic and structural properties.
In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. {In re Alter, 105 USPQ 223).
In response to Appellant's argument that the melting point suppression is not explicitly taught, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Response to Issue #2, Section II, Group #4: Claim 16-17 (pg. 31)
Appellant argues that due to the dependency of claims 16 and 17 on claim 15, and the rejection of claim 15 is improper the claims are allowable.
Examiner respectfully disagrees and finds the rejection of claim 1 proper.
Response to Issue #3, Section III, Group #1: Claim 1-4, 6, 11 and 21 (pgs. 31-39)
Appellant argues that the rejection of claims 1-4, 6, 11 and 21, with respect to Chandrashekhar in view of Wacharasindu in view of Hosokawa in view of Perron, fails in the following manner:
none of the cited references teach that the halogen is present in an effective amount to suppress the melting point of one or more chalcogen by at least 5 degrees Celsius (Issue 1)
the rejection fails to provide an indication that a skilled artisan would be motivated to modify Chandrashekhar with Wacharasindhu and be motivated to modify Wacharasindhu at all. The rejection further fails to provide sufficient reasoning that a skilled artisan would be motivated to modify Chandrashekhar' s device with Wacharasindhu' s liquid semiconductor (Issue 2)
The rejection further fails to provide sufficient reasoning that a skilled artisan would be motivated to modify Chandrashekhar' s device with Wacharasindhu' s liquid semiconductor as well as modify Wacharasindhu's liquid semiconductor with Hosokawa and Perron (Issue 3)
the primary reference Chandrashekhar fails to remedy the deficiencies of the secondary references applied in the rejection of Section I (Issue 4)
common subject matter alone is insufficient motivation for a skilled artisan to combine or modify the teachings of the art of record (Issue 5)
A skilled artisan would not be motivated to modify Chandrashekhar with Wacharasindhu since Wacharasindhu discloses a newer improved version of a betavoltaic battery (Issue 6)
the rejection of claim 1 relies on impermissible hindsight to support the rationale that each modification of the four references meet the limitations of claim 1 (Issue 7)
fails to meet the third element of prima facie obviousness because no skilled artisan would reasonably expect that the proposed combination or modification of the art of record would produce a successful result (Issue 8)
	With respect to Issues 2, 5, and 6, Appellant argues that one of ordinary skill in the art would not have modify Chandrashekhar with Wadarasindhu because despite the commonality of the devices there is no motivation because Wacharasindhu discloses a newer improved version.
In response to Appellant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, there is a teaching in Wadarasindhu teaches that a liquid chalcogen semiconductor mixed with radioactive sulfur provides a liquid radioactive material and is appropriate to be used within a well of a betavoltaic device.
Examiner finds that Chandrashekhar and Wadarasindhu are considered analogous art because both are concerned with betavoltaic cells and furthermore both have well like structures which contain a liquid radioactive material within the well. 

It would have been obvious to one of ordinary skill in the art at the time of filing to replace the radioactive fuel of Chandrashekhar with the radioactive fuel of Wacharasindhu because one of ordinary skill in the art would have been able to carry out such a substitution, and the results would be reasonably predictable.
The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).
Appellant further argues that Chandrashekhar discloses Ni-63 and is silent on high energy radioisotopes and therefore one would not look to Wacharasindhu to replace the fuel of Chandrashekar. Furthermore Chandrashekar discloses having the radioactive fuel adjacent the semiconductor material which teaches away from Wacharasindhu's design having the radioactive source in the liquid semiconductor. Applicant argues that Wacharasindhu discloses that shielding is need for high energy radiation sources.
Examiner respectfully disagrees. Wacharasindhu discloses that the liquid Se-S radioactive fuel provides an efficiency of 7.05 % (see Conclusion) which is higher than that achieved by Ni-63  (Introduction) which is utilized by Chandrashekar. Therefore there is motivation to modify the fuel of Chandrashekar with Wacharasindhu.

	With respect to Issues 1, 3, 4, and 8, Examiner notes that Chandrashekhar was modified with Wacharasindhu to have the liquid Se-S semiconductor. Therefore with respect to the arguments concerning the liquid Se-S Examiner notes that Wacharasindhu, discloses the following:
A p-type semiconductor is preferred due to the longer minority carrier diffusion length. Sulfur 35S was chosen as the radioisotope source because it is a pure beta emitter with an average beta energy of 49 keV and a half-life of 87.3 days. In addition to its radioactive properties, 35S is chemically compatible with selenium, and when mixed, the melting point of the composite is greatly reduced below that of pure selenium. In the molten state, the 35S and selenium diffuse to create a more homogeneous distribution of the radioisotope (see pg. 60, left hand column of Wacharasindhu).

Hosokawa discloses in the Introduction section, pg. 4717, left hand column “It has been found that K or Cl impurity increases the conductivity σ of amorphous Se (a-Se) by up to 8 orders of magnitude with additions on the order of ppm” and further discloses “ Shirai el al. observed a remarkable decrease of viscosity and a large volume expansion when Cl is added to liquid Se.” Hosokawa further discloses that the liquid semiconductor, chalcogen (Se), can be mixed with halogen impurities including Cl, Br and I and that this results in increasing of the conductivity (see Fig. 3) and that that the amount of iodine effects the structural properties (see pg. 4725 left hand column last paragraph). Hosokawa discloses that “the addition of halogen impurity serves to increase the rate of thermal generation of holes” which indicates that a halogen acts as a p-type dopant by increasing the number of holes. Note that above, Wacharasindhu discloses that a p-type semiconductor is preferred. 
Therefore Hosoka discloses a known material dopant, halogen, used to dope liquid Se to achieve changes in p-type conductivity and fluid properties, both of these properties which Wacharasindhu discloses are liquid Se properties which should be optimized when the liquid Se semiconductor is utilized in the betavoltaic device.


Therefore Examiner finds that there is a teaching in Wacharasindhu to optimize the electrical and structural properties (homogeneity and melting point) of the liquid semiconductor in the device because these properties effect device performance. Furthermore, Hosokawa and Perron disclose that halogen dopants, particularly when included in liquid Se at small amounts, have large effects on both of these properties. Therefore one of ordinary skill in the art would have added a halogen dopant in the amount claimed to the liquid semiconductor of Wacharasindhu because as disclosed by Hosokawa and Perron doing so will allow for optimization of both electronic and structural properties.
As such, without showing unexpected results, the claimed halogen amount cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, claimed halogen amount in the chalcogen of Wacharasindhu to obtain desired degree of viscosity and conductivity {In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the 
In response to Appellant's argument that the melting point suppression is not explicitly taught, the fact that Appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
With respect to Issue 7, Appellant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Response to Issue #3, Section III, Group #2: Claim 2-6, 8-9, 13-14, and 21 (pg. 40)
Appellant argues that due to the dependency of claims 2-6, 8-9, 13-14, and 21 on claim 1, and the rejection of claim 1 is improper the claims are allowable.
Examiner respectfully disagrees and finds the rejection of claim 1 proper.
Response to Issue #4, Section III, Group #1: Claims 15-18, and 22 (pgs. 40-48)

none of the cited references teach that the halogen is present in an amount ofgreater than
1.0 at.% in the mixture to suppress the melting point of the semiconductor material. (Issue 1)
the rejection fails to provide an indication that a skilled artisan would be motivated to modify Chandrashekhar with Wacharasindhu and be motivated to modify Wacharasindhu at all. The rejection further fails to provide sufficient reasoning that a skilled artisan would be motivated to modify Chandrashekhar' s device with Wacharasindhu' s liquid semiconductor (Issue 2)
the rejection further fails to provide sufficient reasoning that a skilled artisan would be motivated to modify Chandrashekhar' s device with Wacharasindhu' s liquid semiconductor as well as modify Wacharasindhu's liquid semiconductor with Hosokawa and Perron (Issue 3)
the primary reference Chandrashekhar fails to remedy the deficiencies of the secondary references applied in the rejection of Section I (Issue 4)
common subject matter alone is insufficient motivation for a skilled artisan to combine or modify the teachings of the art of record (Issue 5)
a skilled artisan would not be motivated to modify Chandrashekhar with Wacharasindhu since Wacharasindhu discloses a newer improved version of a betavoltaic battery (Issue 6)
the rejection of claim 1 relies on impermissible hindsight to support the rationale that each modification of the four references meet the limitations of claim 1 (Issue 7)
fails to meet the third element of prima facie obviousness because no skilled artisan would reasonably expect that the proposed combination or modification of the art of record would produce a successful result (Issue 8)
With respect to Issues 2, 5, and 6, Appellant argues that one of ordinary skill in the art would not have modify Chandrashekhar with Wacharasindhu because despite the commonality of the devices there is no motivation because Wacharasindhu discloses a newer improved version.
In response to Appellant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, there is a teaching in Wacharasindhu teaches that a liquid chalcogen semiconductor mixed with radioactive sulfur provides a liquid radioactive material and is appropriate to be used within a well of a betavoltaic device.

Wacharasindhu discloses that the betavoltaic device contains a well wherein within the well the liquid radioactive material contains a liquid semiconductor mixed with radioactive selenium.  
It would have been obvious to one of ordinary skill in the art at the time of filing to replace the radioactive fuel of Chandrashekhar with the radioactive fuel of Wacharasindhu because one of ordinary skill in the art would have been able to carry out such a substitution, and the results would be reasonably predictable.
The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).
Appellant further argues that Chandrashekhar discloses Ni-63 and is silent on high energy radioisotopes and therefore one would not look to Wacharasindhu to replace the fuel of Chandrashekar. Furthermore Chandrashekar discloses having the radioactive fuel adjacent the semiconductor material which teaches away from Wacharasindhu's design having the radioactive source in the liquid semiconductor. Appellant argues that Wacharasindhu discloses that shielding is needed for high energy radiation sources.
Examiner respectfully disagrees. Wacharasindhu discloses that the liquid Se-S radioactive fuel provides an efficiency of 7.05 % (see Conclusion) which is higher than 
Furthermore, Wacharasindhu notes that having a micromachined pn junction, like that disclosed by Chandrakeshar, can provide for some higher efficiencies (see Introduction left column). In addition, Chandrakeshar discloses layer 130 (see Fig. 1c) which is p-type semiconductor ([0020] analogous to same structure shown in Fig. 5, not labeled) is directly adjacent to radioactive fuel (520). Therefore there is no teaching away as alleged by Appellant. With regards to shielding, the section Appellant is referring to refers to the device being used as a cardiac pacemaker. It is unclear how this is relevant since Chandrakeshar is modified with Wacharasindhu, not vice-versa, and furthermore there are no details in Wacharasindhu on the specifics of the radioisotope provided or the types of electronics. Furthermore, Chandrakeshar’s device is not necessarily used as a cardiac pacemaker.	
With respect to Issues 1, 3, 4, and 8, Examiner notes that Chandrashekhar was modified with Wacharasindhu to have the liquid Se-S semiconductor in the well. Therefore with respect to the arguments concerning the liquid Se-S Examiner notes that Wacharasindhu discloses the following:
A p-type semiconductor is preferred due to the longer minority carrier diffusion length. Sulfur 35S was chosen as the radioisotope source because it is a pure beta emitter with an average beta energy of 49 keV and a half-life of 87.3 days. In addition to its radioactive properties, 35S is chemically compatible with selenium, and when mixed, the melting point of the composite is greatly reduced below that of pure selenium. In the molten state, the 35S and selenium diffuse to create a more homogeneous distribution of the radioisotope (see pg. 60, left hand column of Wacharasindhu).
One of ordinary skill in the art at the time of the invention would understand that both the electronic (A p-type semiconductor is preferred due to the longer minority carrier diffusion length) and physical properties (melting point and homogeneous distribution) of the combination of elements which form the semiconductor mixture are important and furthermore dopants can tailor these properties. 
Hosokawa discloses in the Introduction section, pg. 4717, left hand column “It has been found that K or Cl impurity increases the conductivity σ of amorphous Se (a-Se) by up to 8 orders of magnitude with additions on the order of ppm” and further discloses “ Shirai el al. observed a remarkable decrease of viscosity and a large volume expansion when Cl is added to liquid Se.” Hosokawa further discloses that the liquid semiconductor, chalcogen (Se), can be mixed with halogen impurities including Cl, Br and I and that this results in increasing of the conductivity (see Fig. 3) and that that the amount of iodine effects the structural properties (see pg. 4725 left hand column last paragraph). Hosokawa discloses that “the addition of halogen impurity serves to increase the rate of thermal generation of holes” which indicates that a halogen acts as a p-type dopant by increasing the number of holes. Note that above, Wacharasindhu discloses that a p-type semiconductor is preferred. 
Therefore Hosoka discloses a known material dopant, halogen, used to dope liquid Se to achieve changes in p-type conductivity and fluid properties, both of these properties which Wacharasindhu discloses are liquid Se properties which should be optimized when the liquid Se semiconductor is utilized in the betavoltaic device.

Therefore Examiner finds that there is a teaching in Wacharasindhu to optimize the electrical and structural properties (homogeneity and melting point) of the liquid semiconductor in the device because these properties effect device performance. Furthermore, Hosokawa and Perron disclose that halogen dopants, particularly when included in liquid Se at small amounts, have large effects on both of these properties. Therefore one of ordinary skill in the art would have added a halogen dopant in the amount claimed to the liquid semiconductor of Wacharasindhu because as disclosed by Hosokawa and Perron doing so will allow for optimization of both electronic and structural properties.
As such, without showing unexpected results, the claimed halogen amount cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, claimed halogen amount in the chalcogen of Wacharasindhu to obtain desired degree of viscosity and conductivity {In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the 
In response to Appellant's argument that the melting point suppression is not explicitly taught, the fact that Appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
With respect to Issue 7, Appellant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Response to Issue #4, Section III, Group #2: Claims 16-18 and 22 (pg. 48)
Appellant argues that due to the dependency of claims 16-18 and 22 on claim 15, and the rejection of claim 15 is improper the claims are allowable.
Examiner respectfully disagrees and finds the rejection of claim 15 proper.
Response to Issue #5, Section III, Group #2: Claim 20 (pgs. 48-56)
Appellant argues that the rejection of claim 20, with respect to Chandrashekhar in view of Wacharasindu in view of Hosokawa in view of Perron, fails in the following manner:
none of the cited references teach that the halogen is present in an effective amount to suppress the melting point of the liquid semiconductor material by at least 5 degrees Celsius. (Issue 1)
the rejection fails to provide an indication that a skilled artisan would be motivated to modify Chandrashekhar with Wacharasindhu and be motivated to modify Wacharasindhu at all. The rejection further fails to provide sufficient reasoning that a skilled artisan would be motivated to modify Chandrashekhar' s device with Wacharasindhu's liquid semiconductor (Issue 2)
The rejection further fails to provide sufficient reasoning that a skilled artisan would be motivated to modify Chandrashekhar' s device with Wacharasindhu' s liquid semiconductor as well as modify Wacharasindhu's liquid semiconductor with Hosokawa and Perron (Issue 3)
the primary reference Chandrashekhar fails to remedy the deficiencies of the secondary references applied in the rejection of Section I (Issue 4)
common subject matter alone is insufficient motivation for a skilled artisan to combine or modify the teachings of the art of record (Issue 5)
A skilled artisan would not be motivated to modify Chandrashekhar with Wacharasindhu since Wacharasindhu discloses a newer improved version of a betavoltaic battery (Issue 6)
the rejection of claim 1 relies on impermissible hindsight to support the rationale that each modification of the four references meet the limitations of claim 1 (Issue 7)
fails to meet the third element of prima facie obviousness because no skilled artisan would reasonably expect that the proposed combination or modification of the art of record would produce a successful result (Issue 8)
With respect to Issues 2, 5, and 6, Appellant argues that one of ordinary skill in the art would not have modify Chandrashekhar with Wadarasindhu because despite the commonality of the devices there is no motivation because Wacharasindhu discloses a newer improved version.
In response to Appellant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, there is a teaching in Wadarasindhu teaches that a liquid chalcogen semiconductor mixed with radioactive sulfur provides a liquid radioactive material and is appropriate to be used within a well of a betavoltaic device.
Examiner finds that Chandrashekhar and Wadarasindhu are considered analogous art because both are concerned with betavoltaic cells and furthermore both have well like structures which contain a liquid radioactive material within the well. 

It would have been obvious to one of ordinary skill in the art at the time of filing to replace the radioactive fuel of Chandrashekhar with the radioactive fuel of Wacharasindhu because one of ordinary skill in the art would have been able to carry out such a substitution, and the results would be reasonably predictable.
The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).
Appellant further argues that Chandrashekhar discloses Ni-63 and is silent on high energy radioisotopes and therefore one would not look to Wacharasindhu to replace the fuel of Chandrashekar. Furthermore Chandrashekar discloses having the radioactive fuel adjacent the semiconductor material which teaches away from Wacharasindhu's design having the radioactive source in the liquid semiconductor. Appellant argues that Wacharasindhu discloses that shielding is needed for high energy radiation sources.
Examiner respectfully disagrees. Wacharasindhu discloses that the liquid Se-S radioactive fuel provides an efficiency of 7.05 % (see Conclusion) which is higher than that achieved by other sources (see Table 3). Therefore there is motivation to modify the fuel of Chandrashekar with Wacharasindhu.

With respect to Issues 1, 3, 4, and 8, Examiner notes that Chandrashekhar was modified with Wacharasindhu to have the liquid Se-S semiconductor. Therefore with respect to the arguments concerning the liquid Se-S Examiner notes that Wacharasindhu discloses the following:
A p-type semiconductor is preferred due to the longer minority carrier diffusion length. Sulfur 35S was chosen as the radioisotope source because it is a pure beta emitter with an average beta energy of 49 keV and a half-life of 87.3 days. In addition to its radioactive properties, 35S is chemically compatible with selenium, and when mixed, the melting point of the composite is greatly reduced below that of pure selenium. In the molten state, the 35S and selenium diffuse to create a more homogeneous distribution of the radioisotope (see pg. 60, left hand column of Wacharasindhu).

Hosokawa discloses in the Introduction section, pg. 4717, left hand column “It has been found that K or Cl impurity increases the conductivity σ of amorphous Se (a-Se) by up to 8 orders of magnitude with additions on the order of ppm” and further discloses “ Shirai el al. observed a remarkable decrease of viscosity and a large volume expansion when Cl is added to liquid Se.” Hosokawa further discloses that the liquid semiconductor, chalcogen (Se), can be mixed with halogen impurities including Cl, Br and I and that this results in increasing of the conductivity (see Fig. 3) and that that the amount of iodine effects the structural properties (see pg. 4725 left hand column last paragraph). Hosokawa discloses that “the addition of halogen impurity serves to increase the rate of thermal generation of holes” which indicates that a halogen acts as a p-type dopant by increasing the number of holes. Note that above, Wacharasindhu discloses that a p-type semiconductor is preferred. 
Therefore Hosoka discloses a known material dopant, halogen, used to dope liquid Se to achieve changes in p-type conductivity and fluid properties, both of these properties which Wacharasindhu discloses are liquid Se properties which should be optimized when the liquid Se semiconductor is utilized in the betavoltaic device.


Therefore Examiner finds that there is a teaching in Wacharasindhu to optimize the electrical and structural properties (homogeneity and melting point) of the liquid semiconductor in the device because these properties effect device performance. Furthermore, Hosokawa and Perron disclose that halogen dopants, particularly when included in liquid Se at small amounts, have large effects on both of these properties. Therefore one of ordinary skill in the art would have added a halogen dopant in the amount claimed to the liquid semiconductor of Wacharasindhu because as disclosed by Hosokawa and Perron doing so will allow for optimization of both electronic and structural properties.
As such, without showing unexpected results, the claimed halogen amount cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, claimed halogen amount in the chalcogen of Wacharasindhu to obtain desired degree of viscosity and conductivity {In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the 
In response to Appellant's argument that the melting point suppression is not explicitly taught, the fact that Appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
With respect to Issue 7, Appellant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Response to Issue #6, Section III, Group #2: Claim 12 (pgs. 56-59)
Appellant argues that the rejection of claim 12, with respect to Chandrashekhar in view of Wacharasindhu in view of Hosokawa in view of Perron, in further view of Burgett, et al.  fails in the following manner:
Claim 12 Is Nonobvious Based on its Dependence from Claim 1
the rejection of claim 12 fails to demonstrate that a skilled artisan would be reasonably motivated to modify the thrice modified Chandrashekhar to add a radioactive dopant to Chandrashekhar's substrate
a person having ordinary skill in the art reviewing Chandrashekar would not have a reasonable expectation that the proposed combination of teachings Wacharasindhu, Hosokawa, Perron, and Burgett would produce a successful result
Examiner respectfully disagrees. In response to Appellant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Burgette teaches a device which converts beta radiation to electrical energy (Abstract, [0014]) which has a structured semiconductor (104) formed of a semiconductor with a bandgap ranging from 3eV to 6eV and furthermore is resistant to radiation damage ([0015][0030][0031]).  Chandrashekhar teaches a device which converts beta radiation to electrical energy (Abstract, [0013][0016]) which has a structured semiconductor (115 and 1130) formed of a semiconductor with a bandgap ranging from 3eV to 6eV and furthermore is resistant to radiation damage ([0013]).    

It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the electrode semiconductor substrate of modified Chandrashekhar to include radioactive dopants as disclosed by Burgett because one of ordinary skill in the art would have been able to carry out such a substitution, and the results would be reasonably predictable, namely to allow one to modify band gap so match the operating temperature of the device.
Appellant argues that due to the dependency of claims 12 on claim 1, and the rejection of claim 12 is improper the claims are allowable.
Examiner respectfully disagrees and finds the rejection of claim 12 proper.
Response to Issue #7, Section III, Group #2: Claim 19 (pgs. 59-63)
Appellant argues that the rejection of claim 19, with respect to Chandrashekhar in view of Wacharasindhu in view of Hosokawa in view of Perron, in further view of Burgett, et al.  fails in the following manner:

•	Claim 19 Is Nonobvious Based on its Dependence from Claim 15

•	a person having ordinary skill in the art reviewing Chandrashekar would not have a reasonable expectation that the proposed combination of teachings Wacharasindhu, Hosokawa, Perron, and Burgett would produce a successful result
Examiner respectfully disagrees. In response to Appellant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Burgette teaches a device which converts beta radiation to electrical energy (Abstract, [0014]) which has a structured semiconductor (104) formed of a semiconductor with a bandgap ranging from 3eV to 6eV and furthermore is resistant to radiation damage ([0015][0030][0031]).  Chandrashekhar teaches a device which converts beta radiation to electrical energy (Abstract, [0013][0016]) which has a structured semiconductor (115 and 1130) formed of a semiconductor with a bandgap ranging from 3eV to 6eV and furthermore is resistant to radiation damage ([0013]).    

It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the electrode semiconductor substrate of modified Chandrashekhar to include radioactive dopants as disclosed by Burgett because one of ordinary skill in the art would have been able to carry out such a substitution, and the results would be reasonably predictable, namely to allow one to modify band gap so match the operating temperature of the device.
Noted that modified Chandrashekhar will have a radiation material (second radioactive material modification with Burgett) which is separate from the first radioactive material within the well. 
With regards to “for providing thermal energy to melt the semiconductor material” Examiner notes that this is an intended use limitation.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  See In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458, 459 (CCPA 1963).

Appellant argues that due to the dependency of claims 19 on claim 1, and the rejection of claim 19 is improper the claims are allowable.
Examiner respectfully disagrees and finds the rejection of claim 19 proper.
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/DEVINA PILLAY/Primary Examiner, Art Unit 1726                                                                                                                                                                                                        
Conferees:
/JEFFREY T BARTON/Supervisory Patent Examiner, Art Unit 1726 

/Jennifer McNeil/Primary Examiner, TC 1700                                                                                                                                                                                                                                                                                                                                                                                                           
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.